Title: From John Adams to Susanna Boylston Adams Clark Treadway, 25 January 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



Dear Mrs Clark
Quincy Jan. 25. 1819

I long to hear again from you, having received but one letter, concerning Mr Clarks your own or Susanna Maria’s Health.
The Paine of Writing has become to me insupportable. It is with infinite difficulty that I can Say We are all well, that Miss Hall was married on the 26th, that I was at the Ceremony, and that Mr and Mrs Taggart Sat off, for Bergen on the next hour.
Kiss the little Cherub for me, though I fear She would no longer laugh and crow at the Sight of the Face of her great Grandfather
John Adams